Citation Nr: 0309304	
Decision Date: 05/20/03    Archive Date: 05/27/03

DOCKET NO.  01-02 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active duty service from October 1965 to May 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In that rating action, it was determined that there 
was clear and unmistakable error in the May 1985 rating 
action which failed to address the issue of entitlement to 
service connection for post-traumatic stress disorder.  
Service connection for post-traumatic stress disorder was 
granted, effective from July 1984, and a 30 percent rating 
was assigned.  A notice of disagreement was received in 
November 2000, a statement of the case was issued in December 
2000, and a substantive appeal was received in January 2001.  

It should be noted that the Board attempted to obtain 
additional evidence in this matter pursuant to authority 
granted by 38 C.F.R. § 19.9(a)(2) (2002).  The veteran was 
advised of this by letter in February 2003.  Subsequently, in 
Disabled American Veterans (DAV) et al v. Secretary of 
Veterans Affairs, 02-7304, -7305, -7316 (Fed. Cir. May 1, 
2003) it was held that 38 C.F.R. § 19.9(a)(2) was invalid 
because it conflicted with other statutory provisions 
regarding consideration of any newly developed evidence by 
the regional office.  In this case, no additional records 
were obtained and, therefore, no question of due process 
raised by the Board's action.  


FINDINGS OF FACT

1.  The veteran received notice and assistance commensurate 
with applicable law and regulations.

2.  During the period from July 26, 1984 to August 31, 1999, 
the veteran's service-connected PTSD was manifested by an 
ability to establish and maintain effective or favorable 
relationships with people that was considerably impaired.  By 
reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels were so reduced as to 
result in considerable industrial impairment.  

3.  From September 1, 1999 to the present, the veteran's 
service-connected PTSD is manifested by a severely impaired 
ability to establish and maintain effective or favorable 
relationships with people.  The psychoneurotic symptoms are 
of such severity and persistence that there is severe 
impairment in the ability to obtain or retain employment.  


CONCLUSIONS OF LAW

1.  VA fulfilled the notice, assistance, and other 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 
(2002).

2.  The criteria for entitlement to a disability evaluation 
of 50 percent, but no higher, for the veteran's service-
connected PTSD for the period from July 26, 1984 to August 
31, 1999 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2002).

3.  The criteria for entitlement to a disability evaluation 
of 70 percent, but no higher, for the veteran's service-
connected PTSD for the period commencing September 1, 1999 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This newly enacted legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to an increased rating for 
PTSD.  The discussions in the rating decision, statement of 
the case, and supplemental statement of the case have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Moreover, in the November 2001 supplemental statement of the 
case, the veteran was advised of the types of evidence VA 
would assist him in obtaining.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The Board therefore finds that the 
notice requirements of the new law and regulation have been 
met. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record in this case includes VA 
medical records and a VA psychiatric examination report.  As 
the record shows that the veteran has been afforded a VA 
examination in connection with his claim, the requirements of 
38 C.F.R. § 3.159(c)(4) (2002) have been met.  Significantly, 
no additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claim.

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the claimant of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the claimant 
or the claimant's representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the claimant.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Factual Background 

A December 1983 VA hospital discharge summary indicated that 
the veteran reported a history of "on and off" depression 
that began in 1969 when he returned from Vietnam.  He 
complained of frequent nightmares and flashbacks.  He stated 
that his short temper was affecting his marriage.  The 
discharge diagnosis was PTSD and alcohol dependence in 
remission.  

A February 1984 VA progress note reflected that the veteran 
exhibited "explosive" behavior.  

March 1984 VA medical records indicated that the veteran was 
experiencing a crisis at home due to alcohol abuse.  He was 
also experiencing trouble at work.  

In September 1999, he filed a claim of service connection for 
PTSD.  He submitted a statement in which he outlined his 
stressors and his current symptoms related to PTSD.  

A January 2000 written statement from the veteran's employer 
indicated that the veteran had been employed as a sales 
manager for the previous two years.  The veteran, apparently, 
was a "valued employee," but he had difficulty confronting 
stressful situations.  At times, he exhibited erratic 
behavior and reacted violently in some situations.  Because 
of his behavior, he was transferred to a position that 
required little personal contact and entailed "a minimum of 
stress and pressure."

A March 2000 written statement from the veteran's mother 
indicated that the veteran was a "totally different person" 
upon his return from Vietnam.  She stated that he had 
nightmares, fits of anger, a tendency to fight, and 
depression.  

On March 2000 VA psychiatric examination, the veteran 
reported poor sleep, nightmares, daytime thoughts of the war 
when his mind was idle, a dislike for being around people, 
anger, irritability, and a bad temper.  He stated that he 
lived on three acres of land "in the middle of nowhere," 
and that he drove a truck for 15 years as a result of his 
preference for being alone.  He also indicated that he 
changed jobs frequently because he would become angry and 
quit.  He reported that for many years after returning from 
Vietnam, he drank heavily and got into fights.  He stated 
that currently, he was living with his fourth wife and 
employed in a supervisory position.  He indicated that his 
company would not allow him to deal with the public; 
nonetheless, he said that he disliked his job because it 
required too much interaction with others.  Objectively, the 
veteran was alert and oriented.  He was well groomed and 
spoke clearly and articulately.  His affect was appropriate 
except that he showed anger quite frequently.  He 
demonstrated above average intelligence and displayed no 
signs of psychotic thinking.  The examiner diagnosed moderate 
to severe PTSD and assigned a global assessment of function 
(GAF) score of 52, as the veteran had no friends and 
difficulty with colleagues and with human interaction in 
general.  

By May 2000 rating decision, the RO granted service 
connection for PTSD effective July 26, 1984 as a rating 
decision dated in May 1985 was clearly and mistakenly 
erroneous for failing to address the issue of service 
connection for PTSD.  See 38 C.F.R. § 3.105(a).  A 30 percent 
evaluation was assigned.  

In November 2000, the veteran expressed disagreement with the 
30 percent evaluation assigned.  

A November 2000 written statement from the veteran's wife 
indicated that he preferred to stay home by himself and did 
not like to socialize.  He would lie awake for many hours to 
protect the house although there was no threat of a break-in.  
He suffered from panic attacks and nightmares from which he 
awakened screaming.  Finally, she stated that he would get 
involved in fights and other disputes.  

A November 2000 letter from the veteran's employer indicated 
that the veteran's job performance had deteriorated over the 
past several months.  Apparently, he was better able to 
control his violent outbursts.  However, he experienced 
increased difficulty in handling stressful situations.  The 
veteran was able to perform his duties 'admirably" in a 
controlled environment.  However, in dealings with others, he 
was unable to cope.  Due to his difficulties, the employer 
indicated that an assistant had been hired to act as a go 
between and insulate the veteran from direct contact with the 
general public.  The employer further stated that the 
veteran's earning potential was limited because he was 
partially compensated on a commission basis.  

An April 2002 written statement from the veteran's employer 
indicated that he was offering the veteran a "final chance" 
to maintain his employment.  Despite accommodations made to 
reduce his contact with others, the veteran's behavior 
prompted a fellow employee to file a complaint with the 
Arizona Department of Economic Security.  The complaint 
stemmed from the veteran's rude and abusive language.  The 
employer stated that although the veteran was a valued 
employee, his employment would be terminated if his behavior 
did not improve.  


Law and Regulations 

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The Board notes that the rating criteria for PTSD disability 
were changed effective November 7, 1996, and that the Board 
is therefore precluded from applying the new rating criteria 
prior to the effective date of the new criteria.  See 
VAOPGCPREC 3-2000.  After the effective date of the change in 
rating criteria, manifestations must be considered under both 
the "old" and "new" rating criteria, and rating assigned 
should be in accordance with whichever criteria are more 
favorable.  See Karnas, supra.

Prior to November 1996, the schedular criteria for 30, 50, 70 
and 100 percent ratings for psychoneurotic disorders were as 
follows:

Definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people, and 
psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  [30 percent].

Ability to establish and maintain effective or favorable 
relationships with people is considerably impaired.  By 
reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  [50 percent].

Ability to establish and maintain effective or favorable 
relationships with people is severely impaired.  The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  [70 percent].

The attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community.  Totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.  Demonstrably unable to maintain or 
retain employment.  [100 percent].

38 C.F.R. § 4.132, Diagnostic Codes 9400-9411 (1996).

As amended, all mental disorders, whether diagnosed as 
schizophrenia, PTSD or a combination of both disorders, are 
rated under the same criteria, the "General Rating Formula 
for Mental Disorders," Diagnostic Code 9411.  38 C.F.R. § 
4.130 (as amended by 61 Fed. Reg. 52695-52702). As amended, 
the regulation reads as follows for the 30, 50, 70 and 100 
percent ratings:

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  [30 
percent].

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  [50 percent].

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  [70 percent].

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  [100 
percent].

38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).

The GAF is a scale reflecting the "'psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness.'"  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995) (quoting the DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994) (DSM-IV)).  A 
GAF of 51-60 reflects moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  DSM-IV; see Carpenter, supra.
 
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. §§ 3.102, 4.3 (2002).  When the positive 
and negative evidence relating to a veteran's claim are in 
approximate balance, the claimant prevails.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  If the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
inapplicable.  Id. at 1365.  

Analysis

For the period prior to November 7, 1996, the veteran's PTSD 
must be rated under the old criteria for evaluating PTSD.  
Karnas, supra; VAOPGCPREC 3-2000.

The evidence reflects that during this period, the veteran's 
behavior was sometimes "explosive."  He suffered from 
symptoms such as nightmares and flashbacks; in addition, he 
was experiencing trouble at work and at home.  Such symptoms 
comport with the criteria established for a 50 percent 
disability rating.  Clearly, according to the evidence, his 
ability to maintain effective relationships was impaired, and 
his symptoms caused employment-related trouble.  As such, a 
50 percent evaluation for the period ending November 6, 1996 
is granted.  

A 70 percent evaluation for this period is not warranted.  
While the veteran, during this time, was experiencing work-
related trouble, the evidence does not indicate an inability 
to remain employed.  As such, the criteria established for a 
70 percent evaluation for the period from July 26, 1984 to 
November 6, 1996 are not met.

Beginning November 7, 1996, the veteran's PTSD symptomatology 
must be evaluated under both the old and new criteria.  As 
well, because the veteran is essentially appealing an 
original grant of service connection, the Board is required 
to employ staged ratings to reflect differing levels of 
disability.  Id.; Fenderson, supra.

From November 7, 1996 to August 31, 1999, no more than a 50 
percent evaluation is warranted.  There is no indication 
until September 1999 that the veteran's PTSD had worsened.  
Indeed, the record is silent with respect to PTSD from mid 
1984 until September 1999.  As no change in symptomatology 
had been demonstrated during this period, the veteran cannot 
be compensated at a level above 50 percent for his PTSD under 
the old criteria.  Similarly, under the new criteria, for a 
70 percent evaluation to be granted, the veteran would have 
had to exhibit symptoms such as suicidal ideation, obsessive 
rituals, illogical or otherwise impaired speech, etc...  The 
record is silent regarding such severe symptomatology during 
this timeframe, and hence a 70 percent evaluation under the 
new criteria is not for application.

Beginning September 1, 1999, the veteran's symptomatology 
appears to have worsened.  He was experiencing trouble at 
work, was transferred to positions that necessitated little 
contact with others, and required other accommodations in 
order to enable him to remain employed.    Indeed, he was 
threatened with termination.  He was prone to pugnacious 
behavior and was hypervigilant, anxious, and slept poorly.  
Under the old criteria, a 70 percent evaluation is warranted 
because the veteran has displayed severe impairment in the 
ability to retain employment.  A 100 percent evaluation, 
however, is not warranted under the of old criteria.  Such an 
evaluation would necessitate virtual isolation, disturbed 
thought processes, a gross repudiation of reality, and the 
like.  On VA examination, the veteran was assessed as highly 
intelligent, articulate, and well groomed.  He displayed no 
signs of psychosis, and his GAF score was 52, indicative of 
only moderate symptomatology.  Thus, clearly, his PTSD 
symptomatology during this period does not rise to the level 
of severity required for a 100 percent evaluation under the 
old criteria.

Because the veteran is already shown to merit a 70 percent 
evaluation under the old criteria for the period beginning 
September 1, 1999, there is no need to determine whether his 
symptoms would warrant a 70 percent evaluation under the new 
criteria.  Instead, the Board will examine the issue of 
whether a 100 percent evaluation is warranted for this period 
under the new criteria.  

A 100 percent evaluation is not for application for the 
period commencing September 1, 1999.  Such an evaluation 
would require gross impairment of thought processes or 
communication, persistent delusions or hallucinations, 
disorientation to time or place, an inability to perform the 
activities of daily living, and the like.  The evidence 
reflects that the veteran is articulate, able to perform the 
activities of daily living, and despite difficulty, is able 
to carry out the responsibilities of his job.  He has been 
described as a valuable employee.  Such would not be the case 
had he exhibited the symptomatology associated with a 100 
percent evaluation under the new criteria.  As such, again, a 
100 percent evaluation for PTSD under the new criteria is not 
warranted.  The Board notes that the veteran has behavioral 
problems at work.  However, such symptom alone is 
insufficient for a 100 percent evaluation.  Despite 
threatened termination, the evidence indicates that the 
veteran is still employed.  Such would not be the case is his 
behavior was "grossly inappropriate" under the criteria 
associated with a 100 percent evaluation under the new 
criteria which is reflective of total occupational and social 
impairment.  In summary, no more than a 70 percent evaluation 
is warranted for the period beginning September 1, 1999.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that although the veteran's employment history has been 
troubled, he has been able to work consistently and 
competently and there has been no showing by the veteran that 
his service connected PTSD has necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence so as to warrant higher 
evaluations than those granted above.


ORDER

A 50 percent evaluation for PTSD for the period from July 26, 
1984 to August 31, 1999 is granted subject to the law and 
regulations governing the distribution of veterans' benefits.  

A 70 percent evaluation for PTSD commencing September 1, 1999 
is granted subject to the law and regulations governing the 
distribution of veterans' benefits.  



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

